Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the Amendments
The amendments filed on 12/02/2021 have been overcome the objections and  rejections.
The reference of interest is cited: SEO et al. (US 10083939 B2)

    PNG
    media_image1.png
    371
    511
    media_image1.png
    Greyscale

SEO et al. teaches a semiconductor package comprising: 
a base chip (100); 
a first semiconductor chip (200) disposed on the base chip; 
a second semiconductor chip disposed on the first semiconductor chip; 
a first insulating layer (152) disposed between the base chip (100) and the first semiconductor chip (200); 
a second insulating layer (154) disposed between the first semiconductor chip (200) and the second semiconductor chip (300); 

a second connection bump (same as the first bump) penetrating through the second insulating layer (300) and connecting the first semiconductor chip ((200) and the second semiconductor chip (300) to each other, wherein the base chip (100) has a width greater than a width of each of the first and second semiconductor chips. 
Seo et al. fails to teach and/or suggest having the second insulating layer that comprises a material different from a material of the first insulating layer. 
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: see ¶0003 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816